       Case 1:19-cv-04450-KPF Document 36 Filed 06/29/20 Page 1 of 2




                                                     June 29, 2020

VIA ECF
Honorable Katherine Polk Failla

                                                         MEMO ENDORSED
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007
       Re:     Liza Curry v. New York City Department of Education, et al.
               Docket No.: 19-cv-04450 (KPF)

Dear Judge Failla:

        This firm represents the Plaintiff, Liza Curry, in the above-referenced matter, against
Defendants New York City Department of Education and Kyle Brillante, individually and in
his official capacity as principal of The Highbridge Green School, MS 361, for alleged
violations of the Americans with Disabilities Act, Title VII of Civil Rights Act, New York
State Human Rights Law and New York City Human Rights Law. After being notified that
the parties had reached a settlement in principle, on May 21, 2020, the Court entered an order
of conditional discontinuance with leave to reopen the matter (or to submit their own
stipulation of discontinuance) within 45 days. D.E. 34. Since that order, the parties have made
substantial progress towards finalizing the parties’ settlement agreement. However, the
parties are continuing to negotiate certain terms of their formal settlement agreement and,
once these terms are finalized, the parties must execute their formal settlement agreement.
Thus, while the parties anticipate consummating their settlement, they require a brief
extension of the deadline to file a Stipulation of Settlement and Dismissal for the Court to So
Order or to reopen this matter to avoid any prejudice to the Plaintiff.

       Accordingly, Plaintiff requests, on behalf of and with consent of all parties, an
extension of the deadline to file a Stipulation of Settlement and Dismissal for the Court to So
Order or to reopen this matter from July 5, 2020 to July 20, 2020. This is the parties’ first
request for this relief.


                                                     Respectfully submitted,

                                                     _/S/ David D. Barnhorn, Esq.__
                                                     DAVID D. BARNHORN, ESQ.

C:     All Counsel of Record via ECF
     Case 1:19-cv-04450-KPF Document 36 Filed 06/29/20 Page 2 of 2




Application GRANTED.

Dated:    June 29, 2020                SO ORDERED.
          New York, New York




                                       HON. KATHERINE POLK FAILLA
                                       UNITED STATES DISTRICT JUDGE
